UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: May 31, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Market volatility increased during the past year, as the housing market continued to deteriorate, economic growth slowed and inflation rose. Foreclosures spread from the subprime market to borrowers with mid-quality credit scores, squeezing liquidity for commercial banks and investment banks with mortgage exposure. Slower consumer spending pressured economic growth, while rising energy and food prices pushed inflation higher. Market conditions improved late in the period, after the Federal Reserve extended more short-term funding options to commercial and investment banks and aggressively cut short-term interest rates. Bonds held up well, with the biggest gains coming from U.S. Treasuries, which benefited from a flight to safety. Government agency bonds and mortgage-backed securities also posted solid returns, while corporate bonds made more modest headway. Market volatility increased during the past year, as the housing market continued to deteriorate, economic growth slowed and inflation rose. John Hancock Investment Grade Bond Funds Class A, Class B, Class C, and Class I shares returned 3.72%, 2.95%, 2.95%, and 4.08%, respectively, at net asset value, for the year ended May 31, 2008. Over the same period, the Morningstar intermediate term bond fund category average returned 3.44%, and the Lehman Brothers U.S. Aggregate Bond Index returned 6.89%. The Fund benefited from favoring intermediate-term bonds, which beat both short- and long-term bonds. Having no exposure to weak-performing high-yield bonds also helped. However, the Funds underweighting in Treasuries and overweightings in the mortgage and corporate bond sectors hindered returns. We kept sizable stakes in these sectors because of their yield advantage and total return potential. Among standouts over the past year was a five-year Treasury bond that generated a total return of about 11.5%. Detractors included adjustable rate mortgage bonds originated by Indymac Index Mortgage Loan Trust, which suffered as defaults and delinquencies mounted. Hybrid bonds (a type of subordinated debt) issued by Huntington Capital Bank in the Midwest also performed poorly as the banks mortgage loan portfolio deteriorated. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 6 Investment Grade Bond Fund | Annual report A look at performance For the period ended May 31, 2008 Average annual returns Cumulative total returns SEC with maximum sales charge (POP) with maximum sales charge (POP) 30-day yield as Inception Since Since of Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception 5-31-08 A 12-31-91 0.99% 1.86% 4.63%  0.99% 9.63% 57.17%  5.89% B 12-31-91 1.98 1.69 4.49  1.98 8.73 55.15  5.41 C 4-1-99 1.96 2.03  4.29% 1.96 10.55  46.98% 5.41 I 1 7-28-03 4.08   3.92 4.08   20.47 6.49 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.06%, Class B  1.81%, Class C  1.81%, Class I  0.62%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I share prospectus. Annual report | Investment Grade Bond Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Investment Grade Bond Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers Aggregate Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 5-31-98 $15,515 $15,515 $17,544 C 2 4-1-99 14,698 14,698 16,742 I 3 7-28-03 12,047 12,047 12,376 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of May 31, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I share prospectus. 8 Investment Grade Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on December 1, 2007, with the same investment held until May 31, 2008. Account value Ending value Expenses paid during on 12-1-07 on 5-31-08 period ended 5-31-08 1 Class A $1,000.00 $997.90 $4.94 Class B 1,000.00 994.20 8.67 Class C 1,000.00 994.20 8.67 Class I 1,000.00 999.70 3.15 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Investment Grade Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on December 1, 2007, with the same investment held until May 31, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-07 on 5-31-08 period ended 5-31-08 1 Class A $1,000.00 $1,020.10 $5.00 Class B 1,000.00 1,016.30 8.77 Class C 1,000.00 1,016.30 8.77 Class I 1,000.00 1,021.90 3.18 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.99%, 1.74%, 1.74% and 0.63% for Class A, Class B, Class C and Class I, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/366 (to reflect the one-half year period). 10 Investment Grade Bond Fund | Annual report Portfolio summary Top 10 holdings 1 United States Treasury, 3.875%, 5-15-18 5.1% Federal National Mortgage Assn., 5.000%, 3-1-38 3.2% Federal Home Loan Mortgage Corp., 5.000%, 6-1-18 2.5% Federal National Mortgage Assn., 6.000%, 8-1-37 2.4% United States Treasury, 4.250%, 11-15-13 2.1% Federal National Mortgage Assn., 6.000%, 9-1-36 1.9% Federal National Mortgage Assn., 5.500%, 2-1-36 1.9% Federal National Mortgage Assn., 5.500%, 2-1-37 1.9% Federal National Mortgage Assn., 5.000%, 11-1-33 1.8% Federal National Mortgage Assn., 6.500%, 2-1-37 1.7% Sector distribution 1 Government  U.S. agency 32% Industrials 3% Mortgage bonds 26% Telecommunication services 2% Financials 12% Energy 2% Government 9% Health care 1% Utilities 4% Information technology 1% Consumer discretionary 3% Other 5% Quality distribution 1 AAA 62% BBB 16% AA 6% B 1% A 10% Short-term investments & other 5% 1 As a percentage of net assets on May 31, 2008. Annual report | Investment Grade Bond Fund 11 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 5-31-08 This schedule is divided into six main categories: bonds, options purchased, preferred stocks, tax-exempt long-term bonds, U.S. government agencies and short-term investments. The bonds and preferred stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 53.11% (Cost $65,912,447) Agricultural Products 0.21% Bunge Ltd., Gtd Sr Note 5.350% 04-15-14 BBB $270 246,919 Airlines 0.86% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1A (L) 6.545 02-02-19 A 109 105,194 Delta Airlines, Inc., Sec Pass Thru Ctf 6.821 08-10-22 A 365 328,333 Sr Pass Thru Ctf Ser 02-1 6.417 07-02-12 AAA 405 387,281 Northwest Airlines, Inc., Gtd Collateralized Note Ser 07-1 7.027 11-01-19 A 210 183,750 Asset Management & Custody Banks 0.88% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (S) 5.260 12-29-49 AA 1,130 1,030,730 Broadcasting & Cable TV 0.71% Comcast Cable Communications Holdings, Inc., Gtd Note 8.375 03-15-13 BBB+ 750 827,125 Casinos & Gaming 0.67% Harrahs Operating Co., Inc., Gtd Sr Note 5.500 07-01-10 B 525 477,094 Seminole Tribe of Florida, Bond 6.535 10-01-20 BBB 315 304,425 Computer Hardware 0.28% Computer Sciences Corp., Sr Note (S) 6.500 03-15-18 A 325 326,814 Consumer Finance 0.59% Ford Motor Credit Co., Note 7.375 10-28-09 B 705 686,634 Data Processing & Outsourced Services 0.19% Fiserv, Inc., Gtd Sr Note 6.800 11-20-17 BBB 215 217,230 See notes to financial statements 12 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified Banks 1.47% Banco Mercantil del Norte SA, Sub Note (S) 6.862% 10-13-21 Baa1 $330 297,580 Chuo Mitsui Trust & Banking Co. Ltd., Perpetual Sub Note (5.506% to 4-15-15 then variable) (S) 5.506 12-15-49 A2 370 324,703 Lloyds TSB Group Plc, Bond (6.267% to 11-30-16 then variable) (S) 6.267 11-30-49 A 155 127,931 Natixis, Sub Bond (10.000% to 4-30-18 then variable) (S) 10.000 04-30-49 A+ 200 198,660 Silicon Valley Bank, Sub Note 6.050 06-01-17 BBB 295 256,898 Standard Chartered Plc, Bond (7.014% to 7-30-37 then variable) (S) 7.014 07-30-49 BBB+ 200 182,061 Wachovia Bank NA, Sub Note Ser BKNT 6.600 01-15-38 AA 355 328,190 Diversified Chemicals 0.19% Ecolab, Inc., Sr Note 4.875 02-15-15 A 230 222,644 Diversified Commercial & Professional Services 0.45% Hutchison Whampoa International Ltd., Gtd Sr Note (S) 6.500 02-13-13 A 500 519,689 Diversified Financial Services 2.01% American General Finance Corp., Note Ser MTN 6.900 12-15-17 A+ 220 208,687 CIT Group, Inc., Sr Note 5.000 02-13-14 A 55 44,788 Sr Note 5.650 02-13-17 A 85 68,369 Sr Note Ser MTN 5.125 09-30-14 A 75 60,559 ERAC USA Finance Co., Gtd Sr Note (S) 6.375 10-15-17 BBB 220 196,535 General Electric Capital Corp., Sr Note 5.625 05-01-18 AAA 230 227,202 Huntington Capital III, Gtd Sub Bond (6.797% to 6-1-17 then variable) 6.650 05-15-37 BBB 290 196,577 ICICI Bank Ltd., Note (S) 6.625 10-03-12 BBB 300 300,767 NiSource Finance Corp., Gtd Bond 6.800 01-15-19 BBB 210 206,119 QBE Capital Funding II LP, Gtd Sub Bond (6.797% to 6-1-17 then variable) 6.797 06-01-49 BBB 340 294,501 See notes to financial statements Annual report | Investment Grade Bond Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified Financial Services (continued) Royal Bank of Scotland Group Plc, Jr Sub Bond Ser MTN (7.640% to 9-29-17 then variable) 7.640% 03-31-49 A $200 $187,896 SMFG Preferred Capital, Bond (6.078% to 1-25-17 then variable) (S) 6.078 01-25-49 BBB+ 285 248,358 Standard Chartered Bank, Sub Note (S) 6.400 09-26-17 A 110 108,873 Drug Retail 0.58% CVS Caremark Corp., Jr Sub Bond (6.302% to 6-1-12 then variable) 6.302 06-01-37 BBB 460 400,200 Sr Note 5.750 06-01-17 BBB+ 275 272,152 Electric Utilities 3.46% Abu Dhabi National Energy Co., Bond (S) 6.500 10-27-36 A+ 465 424,409 Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB 1,000 1,086,450 FPL Energy National Wind, Sr Sec Note (S) 5.608 03-10-24 BBB 218 210,915 Israel Electric Corp. Ltd., Note (S) 7.250 01-15-19 BBB+ 200 201,492 Monterrey Power SA de CV, Sr Sec Bond (S) 9.625 11-15-09 BBB+ 388 418,067 Nevada Power Co., Note Ser L 5.875 01-15-15 BB+ 220 218,535 Northern States Power Co., Sec Mtg 5.250 03-01-18 A 285 281,409 Pepco Holdings, Inc., Note 6.450 08-15-12 BBB 325 335,135 Southern Power Co., Sr Note Ser D 4.875 07-15-15 BBB+ 430 405,931 Waterford III Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB 466 453,376 Electronic Equipment Manufacturers 0.52% Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB 480 481,953 Tyco Electronics Group SA, Gtd Sr Note (S) 6.550 10-01-17 BBB 125 126,751 Health Care Services 0.14% UnitedHealth Group, Inc., Bond 5.500 11-15-12 A 160 157,461 Health Care Supplies 0.16% Covidien International Finance SA, Gtd Sr Note (S) 6.000 10-15-17 A 185 187,536 See notes to financial statements 14 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Hotels, Resorts & Cruise Lines 0.20% Starwood Hotels & Resorts Worldwide, Inc., Sr Note 6.250% 02-15-13 BBB $235 229,819 Insurance Brokers 0.62% Merna Reinsurance Ltd., Sec Sub Note Ser B (P) 4.446 07-07-10 A2 260 246,766 Progressive Corp. (The), Jr Sub Deb (6.700% to 6-1-17 then variable) 6.700 06-15-37 A 155 136,873 Prudential Financial, Inc., Sr Note Ser MTN 5.150 01-15-13 A+ 350 344,256 Integrated Telecommunication Services 1.44% AT&T Inc., Sr Note 6.400 05-15-38 A 235 228,379 Bellsouth Corp., Bond 6.550 06-15-34 A 250 243,990 Deb 6.300 12-15-15 A 410 423,096 Qwest Corp., Sr Note 7.875 09-01-11 BBB 210 213,675 Telecom Italia Capital SA, Gtd Sr Note (M) 7.721 06-04-38 BBB 365 367,302 Verizon Communications, Inc., Bond 6.900 04-15-38 A 200 207,842 Investment Banking & Brokerage 2.11% Bear Stearns Cos., Inc. (The), Sr Note 7.250 02-01-18 A 235 249,997 BNP Paribas, Jr Sub Note (7.195% to 6-25-37 then variable) (S) 7.195 06-29-49 AA 135 124,252 Citigroup, Inc., Jr Sub Bond (8.400% to 4-30-18 then variable) 8.400 04-29-49 A 365 361,821 Goldman Sachs Group, Inc. Jr Sub Note 6.750 10-01-37 A+ 235 220,499 Jefferies Group, Inc., Sr Note 6.450 06-08-27 BBB+ 145 114,031 JPMorgan Chase & Co., Jr Sub Note (7.900% to 4-30-18 then variable) 7.900 04-29-49 A 315 313,605 Merrill Lynch & Co., Inc., Jr Sub Bond 7.750 05-14-38 A 235 221,769 Mizuho Finance, Gtd Sub Bond 8.375 12-29-49 Aa3 440 443,406 Morgan Stanley, Sr Note Ser MTN 6.625 04-01-18 AA 415 408,485 See notes to financial statements Annual report | Investment Grade Bond Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Life & Health Insurance 0.25% Lincoln National Corp., Jr Sub Bond (6.050% to 4-20-17 then variable) 6.050% 04-20-17 A $120 102,270 Symetra Financial Corp., Jr Sub Bond (8.300% to 10-1-17 then variable) (S) 8.300 10-15-37 BB 210 183,430 Multi-Line Insurance 0.99% American International Group, Inc., Jr Sub Deb (8.175% to 5-15-38 then variable) (S) 8.175 05-15-58 A 195 187,067 Axa SA, Perpetual Sub Note (6.379% to 12-14-36 then variable) (S) 6.379 12-14-49 BBB+ 155 129,219 Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) 6.150 11-15-66 BBB+ 210 169,775 Horace Mann Educators Corp., Sr Note 6.850 04-15-16 BBB 205 212,393 Liberty Mutual Group, Bond (S) 7.500 08-15-36 BBB 520 457,117 Multi-Media 0.63% News America Holdings, Deb 9.500 07-15-24 BBB+ 600 728,723 Office Services & Supplies 0.29% Xerox Corp., Sr Note (L) 6.750 02-01-17 BBB 335 343,625 Oil & Gas Exploration & Production 0.16% Petro-Canada, Sr Note 6.050 05-15-18 BBB 190 186,699 Oil & Gas Storage & Transportation 1.56% Buckeye Partners LP, Bond 5.125 07-01-17 BBB 165 149,937 Enterprise Products Operating LP, Gtd Sr Note 6.500 01-31-19 BBB 475 477,901 NGPL PipeCo LLC, Sr Note (S) 7.119 12-15-17 BBB 270 276,587 Plains All American Pipeline LP, Sr Note (S) 6.500 05-01-18 BBB 165 164,387 Spectra Energy Capital LLC, Gtd Sr Note 6.200 04-15-18 BBB 185 181,608 TEPPCO Partners LP, Gtd Sr Note 6.650 04-15-18 BBB 565 572,640 Paper Products 0.36% International Paper Co., Bond (M) 7.950 06-15-18 BBB 240 240,831 Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB 210 183,838 See notes to financial statements 16 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Pharmaceuticals 0.33% Schering-Plough Corp., Sr Note 6.000% 09-15-17 A $385 380,999 Property & Casualty Insurance 0.38% Chubb Corp. Sr Note 5.750 05-15-18 A 125 122,645 Ohio Casualty Corp., Sr Note 7.300 06-15-14 BBB 320 319,236 Railroads 0.24% Burlington Northern Santa Fe Corp., Sr Note 5.750 03-15-18 BBB 285 281,827 Real Estate Management & Development 1.81% Chelsea Property Group, Note 6.000 01-15-13 A 385 385,572 Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB 245 216,022 HRPT Properties Trust, Sr Note 6.650 01-15-18 BBB 135 126,815 Nationwide Health Properties, Inc., Note 6.500 07-15-11 BBB 230 232,671 Post Apartment Homes, Sr Note 5.125 10-12-11 BBB 585 548,928 ProLogis, Sr Sec Note 6.625 05-15-18 BBB+ 290 287,421 Simon Property Group LP, Sr Note 5.625 08-15-14 A 320 309,916 Regional Banks 0.45% HSBC Capital Funding LP, Perpetual Note (9.547% to 6-30-10 then variable) (S) 9.547 12-29-49 A 500 523,045 Specialized Finance 0.20% USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S) 6.091 12-22-49 A+ 300 234,000 Steel 0.13% Nucor Corp., Note 5.850 06-01-18 A+ 155 155,232 Systems Software 0.20% Oracle Corp., Sr Note 5.750 04-15-18 A 240 238,551 See notes to financial statements Annual report | Investment Grade Bond Fund 17 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance 26.24% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO (P) 3.400% 12-25-46 AAA $6,456 292,556 Mtg Pass Thru Ctf Ser 2007-5 Class XP IO (P) 3.981 06-25-47 AAA 4,689 301,885 American Home Mortgage Investment Trust, Mtg Pass Thru Ctf Ser 2007-1 Class GIOP IO (P) 2.221 05-25-47 AAA 3,791 214,419 American Tower Trust, Mtg Pass Thru Ctf Ser 2007-1A Class D (S) 5.957 04-15-37 BBB 420 373,275 Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-4 Class A5A 4.933 07-10-45 AAA 1,500 1,445,748 Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P) 5.353 09-10-47 AAA 560 548,937 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.889 07-10-44 AAA 700 706,819 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 5.877 03-20-36 AAA 561 521,094 Mtg Pass Thru Ctf Ser 2007-E Class 4A1 (P) 5.936 09-01-47 AAA 276 269,486 Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-T0P8 Class A2 4.830 08-15-38 AAA 790 787,001 Mtg Pass Thru Ctf Ser 2003-T10 Class A2 4.740 03-13-40 AAA 680 665,882 Mtg Pass Thru Ctf Ser 2006-PW14 Class D 5.412 12-01-38 A 320 230,520 Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 5.000 05-25-20 AAA 616 597,415 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 282 271,637 Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A (P) 5.833 12-25-35 AAA 440 367,982 Citigroup/Deutsche Bank Commercial Mortgage, Mtg Pass Thru Ctf Ser 2005-CD1 Class C (P) 5.400 07-15-44 AA 185 163,825 Commercial Mortgage, Mtg Pass Thru Ctf Ser 2006-C7 Class A3 (S) 5.899 06-10-46 AAA 500 502,633 See notes to financial statements 18 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO (P) 3.671% 11-20-35 AAA $5,052 $179,967 Mtg Pass Thru Ctf Ser 2006-0A8 Class X IO (P) 1.929 07-25-46 AAA 4,888 170,179 Mtg Pass Thru Ctf Ser 2006-0A10 Class XPP IO (P) 1.916 08-25-46 AAA 2,564 95,341 Mtg Pass Thru Ctf Ser 2006-0A12 Class X IO (P) 4.054 09-20-46 AAA 8,834 403,069 Mtg Pass Thru Ctf Ser 2007-0A8 Class X IO 2.000 06-25-47 Aaa 3,204 123,833 Crown Castle Towers LLC, Mtg Pass Thru Ctf Ser 2006-1A Class E (S) 6.065 11-15-36 Baa3 375 337,969 CS First Boston Mortgage Securities Corp., Mtg Pass Thru Ctf Ser 2003-CPN1 Class A2 4.597 03-15-35 AAA 1,005 971,284 DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1 Class A2 (S) 5.779 06-20-31 AAA 515 463,021 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1 Class A2 (S) 5.261 04-25-37 AAA 495 419,646 DSLA Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class X2 IO (P) 2.821 08-19-45 AAA 5,035 162,075 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.213 12-25-34 AA 788 693,248 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P) 6.161 05-25-36 AA 184 32,629 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 265 253,759 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 235 226,766 GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2003-C2 Class B (P) 5.594 05-10-40 AAA 955 956,979 GMAC Mortgage Corp. Loan Trust, Mtg Pass Thru Ctf Ser 2006-AR1 Class 2A1 (P) 5.644 04-19-36 AAA 338 311,936 Greenpoint Mortgage Funding Trust, Mtg Pass Thru Ctf Ser 2005-AR1 Class A3 (P) 2.672 06-25-45 AAA 92 63,792 Mtg Pass Thru Ctf Ser 2005-AR4 Class 4A2 (P) 2.752 10-25-45 AAA 418 240,068 Mtg Pass Thru Ctf Ser 2006-AR1 Class A2A (P) 2.762 02-25-36 AAA 679 450,944 See notes to financial statements Annual report | Investment Grade Bond Fund 19 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2005-GG5 Class A2 5.117% 04-10-37 AAA $765 $769,377 Mtg Pass Thru Ctf Ser 2007-GG9 Class C 5.554 02-10-17 AA 230 168,993 Mtg Pass Thru Ctf Ser 2007-GG9 Class F 5.633 02-10-17 A 130 87,648 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 5.182 08-25-34 AA 339 242,996 Mtg Pass Thru Ctf Ser 2006-AR1 Class 3A1 (P) 5.377 01-25-36 AAA 855 796,234 Harborview Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-8 Class 1X IO (P) 3.539 09-19-35 AAA 3,594 91,541 Mtg Pass Thru Ctf Ser 2005-16 Class 2A1B (P) 2.828 01-19-36 AAA 221 150,537 Mtg Pass Thru Ctf Ser 2006-SB1 Class A1A (P) 4.926 12-19-36 AAA 457 330,045 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 222 203,246 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.623 05-25-35 AA 296 175,124 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO (P) 3.191 10-25-36 AAA 7,601 175,580 Mtg Pass Thru Ctf Ser 2005-AR18 Class 2X IO (P) 2.883 10-25-36 AAA 10,328 167,320 Mtg Pass Thru Ctf Ser 2006-AR19 Class 1B1 (P) 6.393 08-25-36 B 234 22,439 Indymac Index NIM Corp., Mtg Pass Thru Ctf Ser 2006-AR6 Class N2 (S) 8.833 06-25-46 BBB 31 30,207 JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP3 Class A4B 4.996 08-15-42 AAA 1,000 962,509 Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 1,000 835,104 JP Morgan Commercial Mortgage Finance Corp., Mtg Pass Thru Ctf Ser 1997-C5 Class D 7.351 09-15-29 AA+ 152 154,769 JP Morgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S2 Class 2A16 6.500 09-25-35 AAA 462 441,611 Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 468 456,039 Mtg Pass Thru Ctf Ser 2006-A7 Class 2A5 (P) 5.816 01-25-37 Aa1 583 444,381 See notes to financial statements 20 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Lehman XS Trust, Mtg Pass Thru Ctf Ser 2005-5N Class 3A2 (P) 2.752% 11-25-35 AAA $463 $299,950 Mtg Pass Thru Ctf Ser 2005-7N Class 1A1B (P) 2.693 12-25-35 AAA 323 220,539 Mtg Pass Thru Ctf Ser 2006-2N Class 1A2 (P) 2.733 02-25-46 AAA 480 299,435 Merrill Lynch/Countrywide Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-2 Class A4 (P) 6.104 06-12-46 AAA 735 745,814 MLCC Mortgage Investors, Inc., Mtg Pass Thru Ctf Ser 2007-3 Class M1 (G) 5.981 09-25-37 AA 195 160,140 Mtg Pass Thru Ctf Ser 2007-3 Class M2 (G) 5.981 09-25-37 AA 75 56,966 Mtg Pass Thru Ctf Ser 2007-3 Class M3 (G) 5.981 09-25-37 AA 50 33,430 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 (P) 5.379 11-14-42 AAA 520 516,732 Mtg Pass Thru Ctf Ser 2006-IQ12 Class E 5.538 12-15-43 A+ 310 230,446 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.830 05-25-35 AA 211 166,091 Renaissance Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 2005-2 Class AF3 4.499 08-25-35 AAA 309 306,195 Mtg Pass Thru Ctf Ser 2005-2 Class AF4 4.934 08-25-35 AAA 420 387,709 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 5.951 12-25-35 AAA 426 365,896 Residential Asset Securitization Trust, Mtg Pass Thru Ctf Ser 2006-A7CB Class 2A1 6.500 07-25-36 AAA 541 488,947 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 200 190,191 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 110 103,526 Sub Bond Ser 2006-1A Class E (S) 6.174 11-15-36 Baa3 665 591,664 Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 286 292,764 See notes to financial statements Annual report | Investment Grade Bond Fund 21 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-AR4 Class 1A1B (P) 4.734% 05-25-46 AAA $399 $267,394 Mtg Pass Thru Ctf Ser 2005-AR4 Class B1 (P) 4.671 04-25-35 AA 962 681,402 Mtg Pass Thru Ctf Ser 2005-AR6 Class B1 (P) 2.993 04-25-45 AA+ 590 316,803 Mtg Pass Thru Ctf Ser 2005-AR13 Class B1 (P) 2.993 10-25-45 AA+ 530 272,452 Mtg Pass Thru Ctf Ser 2005-AR19 Class A1B3 (P) 2.743 12-25-45 AAA 155 118,829 Mtg Pass Thru Ctf Ser 2005-AR19 Class B1 (P) 3.093 12-25-45 AA+ 305 146,613 Mtg Pass Thru Ctf Ser 2007-0A4 Class XPPP IO (P) 1.058 04-25-47 Aaa 9,214 132,451 Mtg Pass Thru Ctf Ser 2007-0A5 Class 1XPP IO (P) 1.082 06-25-47 Aaa 21,555 249,233 Mtg Pass Thru Ctf Ser 2007-0A5 Class 2XPP IO (P) 0.973 06-25-47 AAA 24,493 344,436 Mtg Pass Thru Ctf Ser 2007-0A6 Class 1XPP IO (P) 1.062 07-25-47 Aaa 12,282 153,520 Mtg Pass Thru Ctf Ser 2007-1 Class B1 6.205 02-25-37 AA 273 63,411 Wells Fargo Mortgage Backed Securities Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 5.000 07-25-19 AAA 333 324,758 Mtg Pass Thru Ctf Ser 2006-AR15 Class A3 (P) 5.654 10-25-36 Aaa 635 562,694 Tobacco 0.31% Philip Morris International, Inc., Note 5.650 05-16-18 A 370 362,012 Wireless Telecommunication Services 0.84% America Movil SA de CV, Sr Note 5.750 01-15-15 BBB+ 250 249,209 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D 5.612 06-15-35 Baa2 765 729,603 Exercise Expiration Number of Issuer price date contracts Value Options purchased 0.18% (Cost $392,948) Calls 0.18% U.S. Treasury 0.820 12-08-09 59,075,000 129,143 U.S. Treasury 0.965 01-06-10 55,000,000 79,087 See notes to financial statements 22 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Preferred stocks 0.27% (Cost $319,375) Investment Banking & Brokerage 0.27% Merrill Lynch & Co., Inc., 8.625%, Ser MER A 12,775 317,714 Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 0.19% (Cost $205,141) Louisiana 0.19% St. John the Baptist Parish, Rev Marathon Oil Corp. Ser 2007A 5.125% 06-01-37 BBB+ $235 220,681 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government agencies 41.47% (Cost $48,350,123) Government U.S. 9.09% United States Treasury, Bond (L) 5.000% 05-15-37 AAA $655 686,266 Note (L) 4.875 06-30-12 AAA 450 477,527 Note (L) 4.750 05-15-14 AAA 945 1,007,016 Note (L) 4.250 11-15-13 AAA 2,345 2,433,120 Note (L) 3.875 05-15-18 AAA 6,080 5,994,977 Government U.S. Agency 32.38% Federal Home Loan Mortgage Corp., 30 Yr Adj Rate Pass Thru Ctf (P) 6.000 08-01-37 AAA 2,759 2,805,216 30 Yr Pass Thru Ctf (M) 6.000 05-01-38 AAA 1,625 1,652,739 CMO REMIC Ser 2489-PE 6.000 08-15-32 AAA 1,723 1,747,255 Note 4.500 01-15-15 AAA 130 131,046 Federal National Mortgage Assn., 10 Yr Pass Thru Ctf (M) 5.000 06-01-18 AAA 2,960 2,943,350 15 Yr Pass Thru Ctf 5.500 11-01-20 AAA 1,301 1,317,232 15 Yr Pass Thru Ctf 5.000 09-01-19 AAA 686 687,332 30 Yr Adj Rate Pass Thru Ctf (P) 5.922 03-01-14 AAA 2 2,132 30 Yr Adj Rate Pass Thru Ctf (P) 5.922 06-01-14 AAA 11 11,605 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 258 266,444 30 Yr Pass Thru Ctf 6.500 09-01-36 AAA 1,181 1,219,422 30 Yr Pass Thru Ctf 6.500 02-01-37 AAA 1,904 1,965,527 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 2,187 2,220,651 30 Yr Pass Thru Ctf 6.000 07-01-37 AAA 1,680 1,705,697 30 Yr Pass Thru Ctf 6.000 01-01-38 AAA 360 365,296 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 1,084 1,077,995 30 Yr Pass Thru Ctf 5.500 02-01-36 AAA 2,204 2,192,316 30 Yr Pass Thru Ctf 5.500 02-01-37 AAA 2,182 2,168,265 30 Yr Pass Thru Ctf 5.500 05-01-37 AAA 1,778 1,767,038 30 Yr Pass Thru Ctf 5.500 07-01-37 AAA 1,488 1,479,017 30 Yr Pass Thru Ctf 5.500 09-01-37 AAA 807 801,985 30 Yr Pass Thru Ctf 5.000 11-01-33 AAA 2,210 2,143,508 See notes to financial statements Annual report | Investment Grade Bond Fund 23 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Government U.S. Agency (continued) Federal National Mortgage Assn., 30 Yr Pass Thru Ctf 5.000% 08-01-35 AAA $827 $800,214 30 Yr Pass Thru Ctf 5.000 03-01-38 AAA 3,899 3,769,685 CMO REMIC Ser 2006-64-PC 5.500 10-25-34 AAA 600 586,724 CMO REMIC Ser 2006-67-PD 5.500 12-25-34 AAA 665 648,946 Note (L) 5.125 04-15-11 AAA 1,190 1,243,142 Government National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 04-15-13 AAA 59 59,421 Interest Par value Issuer, description, maturity date rate Value Short-term investments 15.16% (Cost $17,687,344) Joint Repurchase Agreement 4.42% Joint Repurchase Agreement with Barclays Plc dated 5-30-08 at 2.150% to be repurchased at $5,154,923 on 6-2-08, collateralized by $4,453,546 U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-25 (valued at $5,256,966, including interest) 2.150% $5,154 5,154,000 Shares Cash Equivalents 10.74% John Hancock Cash Investment Trust (T)(W) 2.5216% (Y) 12,533,344 12,533,344 Total investments (Cost $132,867,378)  110.38% Other assets and liabilities, net (10.38%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements 24 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments IO Interest only (carries notional principal amount). Gtd Guaranteed MTN Medium Term Note (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (L) All or a portion of this security is on loan as of May 31, 2008. (M) These securities having an aggregate value of $5,204,222, or 4.46% of the Funds net assets, have been purchased as when-issued securities  that is, the Fund has agreed on trade date to take delivery of and to make payment for these securities on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of these securities are fixed at trade date, although the Fund does not earn any interest on these until settlement date. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $11,203,632 or 9.60% of the Funds net assets as of May 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of May 31, 2008.  The cost of investments owned on May 31, 2008, including short-term investments, for federal income tax purposes was $133,198,620. Gross unrealized appreciation and depreciation of investments aggregated $1,074,088 and $5,504,382, respectively, resulting in net unrealized depreciation of $4,430,294. See notes to financial statements Annual report | Investment Grade Bond Fund 25 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-08 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $120,334,034) including $12,287,592 of securities loaned (Note 2) $116,234,982 Investments in affiliated issuers, at value (Cost $12,533,344) 12,533,344 Total investments, at value (Cost $132,867,378) Receivable for futures variation margin (Note 2) 6,250 Cash collateral at broker for future contracts 60,000 Receivable for investments sold 4,832,522 Receivable for shares sold 62,635 Interest receivable 1,138,913 Receivable from affiliates 32,173 Other assets 6,545 Total assets Liabilities Due to custodian 104,916 Payable for investments purchased 154,249 Payable for investments purchased on a when-issued basis 5,250,179 Payable for shares repurchased 59,915 Payable upon return of securities loaned (Note 2) 12,533,344 Payable to affiliates Management fees 38,591 Distribution and service fees 33,379 Other 7,118 Other payables and accrued expenses 66,953 Total liabilities Net assets Capital paid-in 127,393,384 Accumulated net realized loss on investments and financial futures contracts (6,766,474) Net unrealized depreciation of investments and financial futures contracts (4,122,182) Accumulated net investment income 153,992 Net assets See notes to financial statements 26 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($101,943,648 ÷ 10,698,573 shares) $9.53 Class B ($6,977,050 ÷ 732,187 shares) 1 $9.53 Class C ($7,637,514 ÷ 801,521 shares) 1 $9.53 Class I ($100,508 ÷ 10,548 shares) $9.53 Maximum offering price per share Class A ($9.53 ÷ 95.5%) 2 $9.98 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements Annual report | Investment Grade Bond Fund 27 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-08 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $7,195,599 Securities lending 59,505 Income from affiliated issuers 13,352 Dividends 3,022 Total investment income Expenses Investment management fees (Note 3) 479,267 Distribution and service fees (Note 3) 410,960 Transfer agent fees (Note 3) 186,968 Accounting and legal services fees (Note 3) 13,372 Custodian fees 55,096 Blue sky fees 50,874 Printing fees 42,822 Professional fees 32,208 Trustees fees 6,758 Miscellaneous 15,500 Total expenses Less expense reductions (Note 3) (7,324) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain on Investments 342,743 Financial futures contracts 456,720 Change in net unrealized appreciation (depreciation) of Investments (2,500,668) Financial futures contracts (8,682) Net realized and unrealized loss Increase in net assets from operations See notes to financial statements 28 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-07 5-31-08 Increase (decrease) in net assets From operations Net investment income $6,004,317 $5,984,977 Net realized gain (loss) (745,838) 799,463 Change in net unrealized appreciation (depreciation) 2,931,289 (2,509,350) Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (5,452,527) (5,371,954) Class B (414,504) (340,127) Class C (272,886) (311,154) Class I (3,438) (4,406) From Fund share transactions (Note 4) Total decrease Net assets Beginning of year 136,286,872 122,557,459 End of year 1 1 Includes accumulated net investment income of $88,471 and $153,992, respectively. See notes to financial statements Annual report | Investment Grade Bond Fund 29 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-04 1 5-31-05 1 5-31-06 5-31-07 5-31-08 Per share operating performance Net asset value, beginning of year Net investment income 2 0.40 0.39 0.42 0.46 0.49 Net realized and unrealized gain (loss) on investments (0.50) 0.18 (0.51) 0.16 (0.13) Total from investment operations Less distributions From net investment income (0.45) (0.43) (0.45) (0.47) (0.50) Net asset value, end of year Total return (%) 3 4 4 4 4 Ratios and supplemental data Net assets, end of year (in millions) $144 $136 $116 $108 $102 Ratios (as a percentage of average net assets): Expenses before reductions 1.03 1.04 5 1.04 5 1.06 5 0.99 Expenses net of all fee waivers, if any 1.03 1.03 1.00 0.97 0.99 Expenses net of all fee waivers and credits 1.03 1.03 1.00 0.97 0.98 Net investment income 3.92 3.86 4.25 4.76 5.08 Portfolio turnover (%) 312 222 160 105 99 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Does not take into consideration expense reductions during the periods shown. See notes to financial statements 30 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 5-31-04 1 5-31-05 1 5-31-06 5-31-07 5-31-08 Per share operating performance Net asset value, beginning of year Net investment income 2 0.32 0.32 0.34 0.39 0.42 Net realized and unrealized gain (loss) on investments (0.50) 0.17 (0.50) 0.16 (0.14) Total from investment operations Less distributions From net investment income (0.37) (0.35) (0.38) (0.40) (0.42) Net asset value, end of year Total return (%) 3 4 4 4 4 Ratios and supplemental data Net assets, end of year (in millions) $33 $22 $13 $8 $7 Ratios (as a percentage of average net assets): Expenses before reductions 1.78 1.79 5 1.79 5 1.81 5 1.74 Expenses net of all fee waivers, if any 1.78 1.78 1.75 1.72 1.74 Expenses net of all fee waivers and credits 1.78 1.78 1.75 1.72 1.73 Net investment income 3.17 3.12 3.47 4.01 4.33 Portfolio turnover (%) 312 222 160 105 99 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Does not take into consideration expense reductions during the periods shown. See notes to financial statements Annual report | Investment Grade Bond Fund 31 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 5-31-04 1 5-31-05 1 5-31-06 5-31-07 5-31-08 Per share operating performance Net asset value, beginning of year Net investment income 2 0.32 0.32 0.35 0.39 0.42 Net realized and unrealized gain (loss) on investments (0.50) 0.17 (0.51) 0.16 (0.14) Total from investment operations Less distributions From net investment income (0.37) (0.35) (0.38) (0.40) (0.42) Net asset value, end of year Total return (%) 3 4 4 4 4 Ratios and supplemental data Net assets, end of year (in millions) $10 $8 $7 $6 $8 Ratios (as a percentage of average net assets): Expenses before reductions 1.78 1.79 5 1.79 5 1.81 5 1.73 Expenses net of all fee waivers, if any 1.78 1.78 1.75 1.72 1.73 Expenses net of all fee waivers and credits 1.78 1.78 1.75 1.72 1.73 Net investment income 3.17 3.12 3.50 4.01 4.34 Portfolio turnover (%) 312 222 160 105 99 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Does not take into consideration expense reductions during the periods shown. See notes to financial statements 32 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 5-31-04 5-31-05 1 5-31-06 5-31-07 5-31-08 Per share operating performance Net asset value, beginning of year Net investment income 3 0.46 0.44 0.47 0.50 0.53 Net realized and unrealized gain (loss) on investments (0.29) 0.17 (0.51) 0.16 (0.14) Total from investment operations Less distributions From net investment income (0.42) (0.47) (0.50) (0.51) (0.53) Net asset value, end of year Total return (%) 4 5 Ratios and supplemental data Net assets, end of year (in millions)  6  6  6  6  6 Ratios (as a percentage of average net assets): Expenses before reductions 0.48 0.49 0.62 0.62 0.63 Expenses net of all fee waivers, if any 0.48 7 0.49 0.62 0.62 0.63 Expenses net of all fee waivers and credits 0.48 7 0.49 0.62 0.62 0.63 Net investment income 4.59 7 4.40 4.85 5.10 5.45 Portfolio turnover (%) 312 5 222 160 105 99 1 Audited by previous Independent Registered Public Accounting Firm. 2 Class I shares began operations on 8-4-03. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Not annualized. 6 Less than $500,000. 7 Annualized. See notes to financial statements Annual report | Investment Grade Bond Fund 33 Notes to financial statements Note 1 Organization John Hancock Investment Grade Bond Fund (the Fund) is a diversified series of John Hancock Bond Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve a high level of current income consistent with preservation of capital and maintenance of liquidity. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C and Class I shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B, Class C and Class I shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
